          Case 1:19-cv-01175-JMF Document 107 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BRIGHT KIDS NYC INC.,                                                  :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-CV-1175 (JMF)
                  -v-                                                  :
                                                                       :       ORDER
TAYLOR KELLY, et al.,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On December 23, 2020, Defendant Alina Adams filed her Amended Answer and

Counterclaims. See ECF No. 93. On January 15, 2021, the Court noted that Plaintiff had not yet

responded to the Counterclaims and sua sponte granted Plaintiff a nunc pro tunc extension,

ordering her to do so by January 22, 2021. ECF No. 100, at 6. Plaintiff did not answer or

otherwise respond to the Counterclaims even by the extended deadline. Accordingly, on January

25, 2021, the Court ordered that any motion for default judgment with respect to the

Counterclaims be filed no later than February 8, 2021. ECF No. 103. On January 31, 2021,

Adams filed a submission styled as a “Motion for Entry of Default,” see ECF No. 104, but the

Court denied the motion as procedurally improper and directed Adams to seek a Certificate of

Default from the Clerk’s Office before moving for entry of a default judgment, see ECF No. 105.

To date, Adams has not done so.

        The parties are hereby ORDERED to appear for a conference on February 17, 2021, at

4:00 p.m. to advise the Court as to the parties’ intentions regarding the Counterclaims. The

conference will be held remotely by teleconference in accordance with Rule 2(A) of the Court’s
         Case 1:19-cv-01175-JMF Document 107 Filed 02/09/21 Page 2 of 2




Emergency Individual Rules and Practices in Light of COVID-19, available at https://nysd.

uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling the Court’s

dedicated conference line at (888) 363-4749 and using access code 542-1540, followed by the

pound (#) key. (Members of the public and press may also attend using the same dial-in

information; they will not be allowed to speak during the conference.)

       As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in

Light of COVID-19, no later than 24 hours before the conference, the parties shall send a joint

email to the Court with a list of counsel who may speak during the teleconference and the

telephone numbers from which counsel expect to join the call. More broadly, counsel should

review and comply with the rules and guidance regarding teleconferences set forth in the Court’s

Emergency Individual Rules and Practices in Light of COVID-19.

       SO ORDERED.

Dated: February 9, 2021                             __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
